DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“calculates an expected rate of the respiratory function after the removal target site is removed from the lung fields, based on a product of the calculated size proportion and the calculated feature amount proportion.”
Kozuka (2017/0091930), [271,276-277] discloses “the ratio of an overlapping area between the region of interest ROI and a lung to the total area of the whole lung including a right lung 3801 and a left lung 3802”
Masumoto (2015/0005659) [68] discloses “As the left and right lungs are divided into six regions of upper, middle, and lower regions for diagnosis by a ratio with respect to the entire length of the lungs in the Goddard classification used in the COPD guidelines”
Kimoto (2014/0219416) [claim 8] discloses “ wherein the image generation unit segments the second volume data into first sub-volume data including a left lung field region of the object and a second sub-volume data including a right lung field region of the object, and generates a first image representing a two-dimensional distribution concerning an existing ratio of the low CT value region to the left lung field region and a second image representing a two-dimensional distribution concerning an existing ratio of the low CT value region to the right lung field region”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662